Citation Nr: 0725834	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision that 
apparently reopened and denied a claim for service connection 
for hepatitis.  In August 2004, the Board remanded this 
appeal to the RO for further development.  

In a September 2005 decision, the Board reopened the 
veteran's claim for service connection for hepatitis and 
remanded the merits of that claim for further development.  
In August 2006, the Board again remanded this appeal for 
further development.  


FINDINGS OF FACT

The veteran does not currently have chronic residuals of 
hepatitis A, B, or C.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in August 2004, September 2005, and August 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The August 2006 letter also advised the 
veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  An April 2001 preadjudication letter also 
asked the veteran to provide evidence with respect to his 
claim.  The case was last readjudicated in May 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel records; post-service private and 
VA treatment records; VA examination reports; and a lay 
statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel records; post-service private and VA treatment 
records; VA examination reports; and a lay statement.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran essentially contends that he incurred hepatitis 
during his period of service.  He specifically alleges that 
he was accidentally stuck by a needle from a broken syringe 
while he was a corpsman during service in March or April 
1975.  He alleges that he was collecting abdominal fluid from 
a cancer patient and that he was sent to an emergency room 
and given gamma globulin after reporting the incident.  He 
reports that after his separation from service in April 1975, 
he was hospitalized at a Pittsburgh, Pennsylvania VA hospital 
in May or June 1975 with hepatitis and received service-
connected compensation after filing the a claim.  There is no 
indication in the record that the veteran was service-
connected for hepatitis and the Pittsburgh, Pennsylvania VA 
hospital indicated that it had no records of the veteran 
receiving treatment.  

The veteran's claims file has been rebuilt.  A computer 
print-out dated in August 2000 reveals the veteran was 
service connected for hemorrhoids and that service connection 
for residuals of hepatitis had been denied.  His service 
personnel records indicate that his occupational specialty 
was listed as a medical specialist.  The veteran was not 
awarded decorations evidencing combat and he had no foreign 
and/or sea service.  His service medical records are not 
available.  

A May 2000 VA treatment entry noted that the veteran reported 
that he was HIV positive.  He stated that he abused 
substances for seventeen years including alcohol, cocaine 
(powder and crack), and heroin.  The veteran also indicated 
that he contracted hepatitis in the military and stated that 
he was positive for hepatitis A, B, and C.  The assessment 
referred to other disorders.  Another May 2000 entry noted 
that the veteran also reported that he had been stabbed in 
the abdomen by one of his former partners.  The assessment 
included HIV positive and hepatitis B and C positive.  

A July 2000 private history and physical examination report 
from Holy Cross Hospital related an impression that included 
history of hepatitis A, B, and C.  

A July 2000 VA discharge summary noted that the veteran had a 
past medical history of that included hepatitis A, B, and C 
from a needle stick.  The assessment included hepatitis A, B, 
and C positive.  An August 2000 entry also related an 
assessment that included hepatitis A, B, and C.  Subsequent 
other VA treatment entries dated through January 2001 also 
referred to diagnoses including hepatitis A, B, and C.  

In a January 2001 lay statement, the veteran's mother 
reported that he was discharged from the Navy in April 1975 
and that he became ill with hepatitis at the end of May 1975.  
She stated that the veteran was hospitalized at a VA facility 
in Pittsburgh, Pennsylvania and that the medical staff 
informed her that the family living in the household would 
need to receive gamma globulin shots.  She listed several 
family members who received the shots.  

A March 2001 VA treatment entry indicated that the veteran 
was a recovering drug addict and alcoholic.  As to his 
medical history, it was noted that the veteran reported that 
he had hepatitis A, B, and C; that he was HIV positive; and 
that he had a myocardial infarction in July 2000.  The 
veteran stated that he served in the Navy from 1974 to 1975, 
that he did not see combat, and that he served as a medic.  
The diagnoses included hepatitis A, B, C.  

An April 2001 VA treatment entry indicated that the veteran 
was hepatitis C antibody positive.  It was noted that he 
stated that he was stuck with a contaminated needle while in 
the service and that he did have a history of tattoos and a 
history of blood transfusions in 1985.  As to drug history, 
it was reported that the veteran used cocaine in the past and 
that he last used it approximately one year earlier.  The 
veteran denied a history of intravenous drug abuse.  The 
impression included hepatitis C positive.  The examiner noted 
that the veteran's liver tests in March 2001 were within 
normal limits.  

A December 2002 VA treatment entry noted that the veteran 
reported that he had hepatitis C since 1975.  Another 
December 2002 entry noted that the veteran reported that he 
used intravenous drugs in 1989, but none since.  The 
diagnoses included substance-induced mood disorder, crack 
cocaine abuse, and history of polysubstance abuse.  It was 
also noted that the veteran was hepatitis C positive.  An 
additional December 2002 entry referred to hepatitis C virus 
since 1975 per the veteran.  A February 2003 entry noted a 
past medical history of hepatitis C since 1975.  

An October 2005 VA examination noted that the veteran's 
claims file was reviewed prior to the examination and that it 
only included records back until 2000.  It was reported the 
veteran served in the Navy from March 1974 to April 1975, 
that he was not involved in combat, and that he worked as a 
medic.  The examiner reported that she had tried hard to 
obtain records from a 1975 hospital admission and was told 
that there was no indication of records from 1975.  The 
veteran reported that he was diagnosed with hepatitis prior 
to 2000 and that he was stuck with a contaminated needle 
which had abdominal aspirate in it in February or March 1975.  
He indicated that in May of 1975, he was jaundiced and 
fatigued and sought medical care at a VA facility.  He stated 
that he was given gamma globulin and diagnosed with 
hepatitis.  

It was noted that the veteran had a significant history of 
crack cocaine use and that he was most recently treated for 
such at a domiciliary in the spring.  The examiner indicated 
that records varied as to whether the veteran had heroin or 
intravenous drug use in the past.  It was noted that some 
sources denied intravenous drug use and others stated that he 
used it for a brief period in 1989.  The veteran denied ever 
using heroin or intravenous drug use at the time of the 
examination.  The examiner stated that there was some 
question as to whether the veteran had a blood transfusion in 
1985 following a stabbing and that he did not recall 
specifically whether or not he received a blood transfusion.  
It was reported that the veteran had a small tattoo on his 
right forearm as well as piercings.  The veteran stated that 
he had not suffered from further episodes of jaundice.  It 
was noted that the veteran's past medical history was 
significant for disorders including hepatitis C and a 
stabbing in 1985.  

As to a diagnosis, the examiner reported that the case was 
discussed with a VA physician.  The examiner indicated that 
there was no clear indication for hepatitis C given a 
quantitative less than 1620, and a hepatitis C virus RNA 
qualitative that was not detected.  The examiner stated that 
the possibilities for such included a false hepatitis C virus 
antibody positive test or that the veteran was one among 50 
percent of the population that clear the virus on their own.  
It was noted that his liver function tests over the past four 
years had remained within normal limits.  The examiner 
indicated that blood work revealed a hepatitis A virus 
antibody positive as well as a hepatitis B virus core 
positive indicating past exposure to hepatitis A and 
hepatitis B.  The examiner remarked that liver function tests 
were within normal limits with the exception of total 
bilirubin elevation.  It was noted that further hepatitis C 
studies would be obtained and that a determination could not 
be made without current levels.  

A February 2007 addendum to the October 2005 VA examination 
report noted that at the time of the last examination, there 
was pending concern about the hepatitis C virus.  It was 
reported that a hepatitis C quantitative and qualitative were 
checked at that time and that the quantitative was less than 
1660 and that the qualitative was not detected.  The examiner 
remarked that basically what that meant was that the veteran 
was likely among the 50 percent of the population who cleared 
the hepatitis virus on their own.  The examiner reported that 
the veteran's case was reviewed with a VA physician and that 
there was a review of the October 2005 examination for full 
details.  The examiner commented that the lab studies did not 
show any infection with hepatitis C and that the veteran had 
likely cleared the virus.  The examiner remarked that, as 
previously stated, the veteran was hepatitis A antibody 
positive and hepatitis B core positive and that both 
indicated past exposure to hepatitis A and B.  The examiner 
reported that the veteran currently suffered from no chronic 
disease or disability from hepatitis A, B, or C.  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that there are multiple references in the 
VA treatment records to the veteran's hepatitis having its 
onset during service; or occurring in 1975; or having an 
onset as a result of a needle stick.  However, these 
references are nothing more than a recitation of the 
veteran's belief, with no opinion provided by the examiner.  
As such, they are not probative in linking any possible 
present hepatitis with service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  

The Board observes that the October 2005 VA examination 
report indicated that there was no clear indication of 
hepatitis C given a quantitative of less than 1620 and a 
qualitative that was not detected.  The examiner stated that 
the possibility of such included a false hepatitis C virus 
antibody positive or that the veteran was among the 50 
percent of the population that cleared the virus on their 
own.  The examiner indicated that the blood work also 
revealed a hepatitis A virus antibody positive as well as a 
hepatitis B virus core positive indicating past exposure to 
hepatitis A and hepatitis B.  The examiner reviewed the 
veteran's claims file in providing such diagnoses.  In an 
addendum to the October 2005 VA liver, gall bladder, and 
pancreas examination, an examiner indicated that the lab 
studies did not show any infection with hepatitis C and that 
the veteran had likely cleared the virus.  The examiner 
specifically indicated after a review of the veteran with a 
physician and a review of the claims file, that the veteran 
currently suffered from no chronic disease or disability from 
hepatitis A, B, or C.  As the veteran's claims file was 
reviewed as to the October 2005 examination and addendum, the 
Board finds that the VA examiner's opinion is the most 
probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present chronic residuals of hepatic A, B, or C.  
Thus, service connection is not warranted.  

The veteran and his mother have alleged that he incurred 
hepatitis A, B, or C during service and that he has residuals 
thereof.  However, as laypersons, they are not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from chronic residuals of hepatitis.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for hepatitis is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


